Opinion filed March 1, 2007















The court on this day, May 3, 2007, has withdrawn this opinion and
  judgment dated 
March 1, 2007, and substituted the opinion and judgment dated May 3,
  2007.








 




Opinion filed March 1, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00352-CV 
                                                    __________
 
    J & R COCHRAN
FAMILY TRUST, JEREMY W. PRESLEY, TRUSTEE,                                                            
Appellant
 
                                                             V.
 
                                SUNSHINE
CORNERS, INC., Appellee
 

 
                                          On
Appeal from the 32nd District Court
 
                                                          Fisher
  County, Texas
 
                                                     Trial
Court Cause No. 5914
 

 
                                            M
E M O R A N D U M    O P I N I O N
This is an appeal from a default judgment.  We dismiss for want of jurisdiction.




When the clerk=s
record was received, the clerk of this court 
wrote the parties advising them that it appeared both the motion for new
trial and the notice of appeal were out of time and directing the Cochran
Family Trust to respond showing grounds for continuing their appeal.  The Cochran Family Trust filed a response
contending that it did not have notice of the hearing on Sunshine=s motion for default judgment and that
the timeliness of its motion for new trial Ais
exactly the same issue for which [it] is seeking review.@
The judgment was signed on September 20,
2006.  Sixty-one days later on November
20, 2006, the Cochran Family Trust filed a motion for new trial.  Ninety days after the date the judgment was
signed, the Cochran Family Trust filed a notice of appeal on December 19,
2006.  The trial court conducted a
hearing on the motion for new trial and determined that the Cochran Family
Trust=s
allegations concerning lack of notice of the motion for default judgment and
lack of notice of the September 20 judgment[1]
were not supported by the evidence.  The
appellate jurisdiction of this court has not been invoked.  Tex.
R. Civ. P. 306a, 329b; Tex. R.
App. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997).  The appeal is dismissed.
 
PER CURIAM
 
March 1, 2007
Panel
consists of:  Wright, C.J., 
McCall,
J., and Strange, J.




[1]This finding is not subject to attack in an
interlocutory appeal.  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2006); Ward v. Parham, 198
S.W.3d 861, 862 (Tex.
App.CTexarkana 2006, no pet.).